Citation Nr: 0830069	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-40 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for numbness of the 
right 5th toe.

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for residuals of a 
right leg injury.

6.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 through July 
1970, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issues of entitlement to service connection for numbness 
of the right 5th toe;  entitlement to service connection for 
degenerative disc disease of the lumbar spine; and 
entitlement to service connection for residuals of a left leg 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis related to the veteran's right ankle.

2.  There is no competent medical evidence establishing a 
current diagnosis of rheumatoid arthritis.

3.  There is no competent medical evidence of a current 
diagnosis related to the veteran's right leg.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right ankle injury are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

2.  The criteria for service connection for rheumatoid 
arthritis are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

3.  The criteria for service connection for residuals of a 
right leg injury are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to establish service connection for 
residuals of a right ankle injury, for rheumatoid arthritis, 
and for residuals of a right leg injury.  He reports that he 
landed in a tree following a parachute jump and fell to the 
ground.  He also reports multiple jumps following which he 
was injured.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

The veteran's claims fail, because he does not meet the first 
element for service connection, medical evidence of a current 
disability.  A review of the private and VA outpatient 
treatment records in the claims folder shows neither evidence 
of treatment of the right ankle or right leg, nor a diagnosis 
of rheumatoid arthritis.  The record is simply devoid of 
medical evidence of a current disability, which is required 
for service connection under 38 C.F.R. § 3.303(a).  

In March 2006, the veteran was afforded a VA examination to 
determine the current nature of his claimed disability.  At 
that time, the veteran described the pain in his back, left 
knee, and right ankle, as well as describing a toe with no 
feeling.  Physical examination revealed pain, but no 
limitation of motion of the right leg or ankle.  An x-ray of 
the right knee was obtained, which was normal.  Based upon a 
review of the file, an interview of the veteran, and physical 
examination, the examiner indicated that it was a normal 
examination of the right ankle; normal examination of the 
leg, and failed to diagnose rheumatoid arthritis.  Again, 
without a diagnosis of a right ankle or leg disability, or of 
rheumatoid arthritis, there is simply no basis for granting 
service connection for these disabilities.  

The Board is aware that the veteran has complained of pain in 
his ankle, leg, and joints as a whole.  Although the veteran 
complains of pain, no current disability has been diagnosed.  
Complaints of pain alone are not enough to establish service 
connection.  There must be competent medical evidence of a 
current disability resulting from that condition or injury.  
See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  The claim is denied 
because the veteran does not meet the first requirement for 
service connection.  He does not have a current right ankle 
or leg disability, or a current diagnosis of rheumatoid 
arthritis.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim for service connection for the right ankle, right leg, 
or rheumatoid arthritis.  These claims are denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
on or after May 30, 2008, 38 C.F.R. 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran letters in April and July 2004 informing 
him of what was necessary to establish his claim, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf.  These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  VA's letters did not satisfy the 
requirements of 
Dingess v. Nicholson, supra, e.g., as to potential downstream 
issues such as disability rating and effective date, but 
these issues are moot considering the decision above on the 
merits.  VA's duty to notify the veteran was met in this 
case.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the veteran and his mother's 
statements, his post-service VA and private treatment 
records, and his VA examination report have been associated 
with the claims folder.  The veteran requested both RO and 
Board hearings and the transcripts are also of record.

The Board notes that the veteran's service medical records 
are missing from the claims folder.  Such records fall under 
VA's 38 C.F.R. § 3.159(c)(2) duty to assist.  However, with 
regard to these three claims, because there is no current 
disability present, there is no reasonable possibility of 
granting the claim based upon a review of the medical records 
associated with his service more than thirty years ago.  Such 
records could not establish that he has current right ankle, 
right leg, or rheumatoid arthritis diagnoses.  As such, 
remanding these claims for further search for the service 
medical records would service no useful purpose.  Such 
remands should be avoided.    

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for residuals of a right 
ankle injury is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for residuals of a right 
leg injury is denied.


REMAND

The veteran is also seeking service connection for numbness 
of the right 5th toe, degenerative disc disease of the lumbar 
spine, and residuals of a left leg injury.  At the May 2006 
VA examination, the veteran was diagnosed with degenerative 
disc disease, L4-5 and L5-S1; early osteoarthritis of the 
left knee; and slight decreased sensation of the tip of the 
right fifth toe.  The question is whether these claimed 
disabilities can be causally connected to active service such 
that service connection is warranted under 38 C.F.R. 
§ 3.303(a).  Thus, in these claims, the service medical 
records are highly relevant to the Board's analysis.  

In September 2004, the RO made a formal finding on the 
unavailability of the veteran's service records.  The RO 
verified that it requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) and 
from the veteran himself.  Neither request yielded records 
and the RO declared further attempts to be futile.  

VA must make as many requests as are necessary to obtain 
service medical records.  VA will end such efforts only if it 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2) (2007).  

In this case, the veteran served in the National Guard 
immediately following his discharge from the regular Army.  
See November 2007 Board hearing transcript at pages 38-39.  
The veteran's service personnel records are partially of 
record.  There is a questionnaire in the service records 
envelope showing that the veteran reported that he was in the 
Mississippi National Guard from 1972 to 1973.  A June 1994 
NPRC Search Request and Reply form documents the locations at 
which the NPRC searched for the veteran's information.  
Nowhere on this document is there an indication that the NPRC 
sought records from the Mississippi National Guard.  Nor is 
there any indication in the claims folder that the RO 
requested the service medical records directly from the 
veteran's National Guard unit or from the Adjutant General of 
the State of Mississippi.  Because the veteran's Guard 
service was essentially contemporaneous to his discharge from 
the active duty regular Army, it seems plausible that his 
service medical records may have been transferred to the 
Guard.  This avenue must be investigated before the Board is 
satisfied that the VA's duty under 38 C.F.R. § 3.159(c)(2) is 
met.  A remand is required.

The Board also notes that if, once all avenues for obtaining 
the veteran's service medical records have been investigated, 
the records are still unobtainable, then VA has a duty to 
notify him of the inability to obtain records.  Such notice 
must identify the records VA was unable to obtain, explain 
the efforts VA made to obtain the records, describe any 
further action VA will take on the claim, and notify the 
veteran that he is ultimately responsible for obtaining the 
evidence.  
38 C.F.R. § 3.159(e) (2007).  If no service medical records 
are obtained as a result of this remand, the RO must provide 
§ 3.159(e) notice.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).   

2.  Ensure that VA has investigated all 
avenues for obtaining the veteran's 
service medical records, including but not 
limited to requesting the records from the 
veteran's Mississippi National Guard unit 
and/or from the Mississippi Adjutant 
General.  Document all efforts to obtain 
these records in the claims folder, as 
well as all negative responses.

3.  If no service medical records are 
obtained following a search of all 
reasonable possible sources, then afford 
the veteran the notice required under 
38 C.F.R. § 3.159(e) regarding the 
inability to obtain his records.

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


